         Case 1:19-cv-00511-BLW Document 32 Filed 08/31/20 Page 1 of 4




William G. Barber (Admitted Pro Hac Vice) (TX 01713050)
bbarber@pirkeybarber.com
David E. Armendariz (Admitted Pro Hac Vice) (TX 24082636)
darmendariz@pirkeybarber.com
Pirkey Barber PLLC
1801 East 6th Street, Suite 300
Austin, TX 78702
(512) 322-5200

B. Newal Squyres (ISB #1621)
nsquyres@hollandhart.com
Alexandra Grande (ISB #9566)
asgrande@hollandhart.com
HOLLAND & HART LLP
800 W. Main Street, Suite 1750
Boise, ID 83702-5974
Telephone: 208.342.5000
Facsimile: 208.343.8869

Attorneys for Defendants and Counterclaimants KFC Corporation and Grubhub Inc.

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 TRIPLE T ENTERPRISES, INC.,
                                            Case No. 1:19-cv-511-BLW
        Plaintiff,
                                            JOINT MOTION TO EXTEND EXPERT
 vs.                                        DISCLOSURE DEADLINES
 KFC CORPORATION and GRUBHUB
 INC.

        Defendants.


 KFC CORPORATION and GRUBHUB
 INC.,

        Counterclaimants,

 vs.

 TRIPLE T ENTERPRISES, INC.,

        Counter-Defendant.


JOINT MOTION TO EXTEND EXPERT DISCLOSURE DEADLINES - 1
            Case 1:19-cv-00511-BLW Document 32 Filed 08/31/20 Page 2 of 4




       Defendants KFC Corporation and Grubhub Inc., and Plaintiff Triple T Enterprises, Inc.

(collectively, the “Parties”), file this Joint Motion to Extend Expert Disclosure Deadlines

requesting modification of the Court’s Scheduling Order (Doc. 20) as described below.

       On March 10, 2020, the Court issued a Scheduling Order, which set the deadlines for

disclosure of experts and close of expert discovery as follows:

       a.       Parties advancing claims must disclose the experts intended to be called at trial

on or before September 1, 2020.

       b.       Parties defending claims must disclose the experts intended to be called at trial

on or before October 1, 2020.

       c.       Parties advancing claims must disclose rebuttal experts intended to be called at

trial on or before October 15, 2020.

       d.       ALL discovery relevant to experts must be completed by: January 28, 2021. (Doc.

20 ¶ 7).

       The Parties are diligently pursuing fact discovery in this matter. The Parties served their

respective discovery requests in July and have begun the process of locating responsive documents

and ESI. However, the current discovery response deadlines as agreed between the parties fall

close to or after some of the current expert disclosure deadlines in the case. Thus, to ensure that

each party’s expert designations are based on the full complement of facts developed during fact

discovery, the Parties believe it would be beneficial to postpone the deadlines in the current

Scheduling Order for disclosure of experts.

       Accordingly, the Parties request that this Court modify the Scheduling Order to reset the

disclosure of experts and follows:




JOINT MOTION TO EXTEND EXPERT DISCLOSURE DEADLINES - 2
            Case 1:19-cv-00511-BLW Document 32 Filed 08/31/20 Page 3 of 4




       a.       Parties advancing claims must disclose the experts intended to be called at trial

on or before November 2, 2020.

       b.       Parties defending claims must disclose the experts intended to be called at trial

on or before December 1, 2020.

       c.       Parties advancing claims must disclose rebuttal experts intended to be called at

trial on or before December 15, 2020.

       The requested modifications would not impact the trial date or other deadlines in the

Scheduling Order, including the January 28, 2021 date for completion of expert discovery set forth

in paragraph 7(d), or the February 21, 2021 dispositive motion deadline set forth in paragraph 1.

       Pursuant to Federal Rule of Civil Procedure 16(b)(4), the Parties believe that good cause

exists for the modifications and request that the Court enter the modified Scheduling Order.

       DATED: August 31, 2020

Respectfully submitted,

 /s/ B. Newal Squyres                                 /s/ Meredith Addy
 B. Newal Squyres (ISB #1621)                         Meredith Addy (Admitted Pro Hac Vice)
 Alexandra Grande (ISB #9566)                         AddyHart P.C.
 HOLLAND & HART LLP                                   401 North Michigan Avenue
 800 W. Main Street, Suite 1750                       Suite 1200-1
 Boise, ID 83702-5974                                 Chicago, IL 60611
 Telephone: 208.342.5000                              (312) 834-7701
 Facsimile: 208.343.8869                              meredith@addyhart.com

 William G. Barber (admitted pro hac vice)            Scott Tschirgi (ISB No. 4247)
 David E. Armendariz (admitted pro hac vice)          Scott A. Tschirgi, Chartered
 Pirkey Barber PLLC                                   877 West Main Street, Suite 610
 1801 East 6th Street, Suite 300                      Boise, Idaho 83702
 Austin, TX 78702                                     (208) 287-8200
 (512) 322-5200                                       sat@satchartered.com
 bbarber@pirkeybarber.com
 darmendariz@pirkeybarber.com                         Attorneys for Triple T Enterprises, Inc.

 Attorneys for Defendants and Counterclaimants
 KFC Corporation and Grubhub Inc.



JOINT MOTION TO EXTEND EXPERT DISCLOSURE DEADLINES - 3
              Case 1:19-cv-00511-BLW Document 32 Filed 08/31/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 31st day of August, 2020, a true and correct copy of the
above and foregoing document was filed through the cm/ecf system, which caused the following
parties or counsel to be served by electronic means.

Scott Tschirgi
sat@satchartered.com
Scott A. Tschirgi, Chartered
877 West Main St., Suite 610
Boise, ID 83702
Attorney for Plaintiff

Meredith Addy (pro hac vice)
meredith@addyhart.com
AddyHart P.C.
401 North Michigan Avenue
Suite 1200-1
Chicago, IL 60611
Attorney for Plaintiff

                                          /s/ B. Newal Squyres
                                          B. Newal Squyres
15316699_v1




JOINT MOTION TO EXTEND EXPERT DISCLOSURE DEADLINES - 4
